Exhibit 99.1 NEWS RELEASE CONTACT: Gary S. Maier Maier & Company, Inc. (310) 442-9852 MOTORCAR PARTS OF AMERICA REPORTS FISCAL 2011 FOURTH QUARTER AND YEAR-END RESULTS Net Income Up 26.7 Percent For Fiscal Year LOS ANGELES, CA – June 13, 2011 – Motorcar Parts of America, Inc. (Nasdaq: MPAA) today reported strong results for its fiscal 2011 fourth quarter and year ended March 31, 2011. Net sales for the fiscal 2011 fourth quarter increased 10.8 percent to $42.8 million from $38.6 million for the same period last year.Net income for the fiscal 2011 fourth quarter was $2.4 million, or $0.19 per diluted share, compared with $2.9 million, or $0.24 per diluted share, for the comparable period a year earlier. Net income for the fourth quarter was impacted by costs related to the company’s Fenco acquisition of approximately $1.0 million, or $0.05 per diluted share, including $879,000 of professional fees. Additionally, as a result of the decrease in the domestic effective tax rate, the company revalued the deferred tax assets to reflect the lower value of deductions taken for book purposes, but not yet allowed for tax purposes. The change in the deferred tax rate resulted in a reduction of the net deferred tax assets and increased the charge to income tax expense of $558,000, or $0.04 per diluted share.Net income before acquisition costs and the higher income tax expense for the fourth quarter was $0.28 per diluted share. Gross profit for the fiscal 2011 fourth quarter was $14.0 million compared with $12.5 million for the same period a year ago.Gross profit as a percentage of net sales for the fiscal 2011 fourth quarter was 32.7 percent compared with 32.3 percent in the same quarter a year ago. Operating income for the fiscal 2011 fourth quarter increased 22.3 percent to $5.9 million from $4.8 million a year earlier. Net sales for the full fiscal year increased 9.6 percent to $161.3 million from $147.2 million in fiscal 2010.Net income for fiscal 2011 increased 26.7 percent to $12.2 million, or $0.99 per diluted share, from $9.6 million, or $0.80 per diluted share, a year earlier. (more) Motorcar Parts of America, Inc. 2-2-2 Net income for the full year was impacted by costs related to the company’s Fenco acquisition of approximately $1.0 million, or $0.05 per diluted share, including $879,000 of professional fees.Net income before acquisition costs was $1.04 per diluted share. Gross profit for fiscal 2011 was $51.4 million compared with $41.3 million in fiscal 2010.Gross profit as a percentage of net sales for the same period was 31.9 percent compared with 28.1 percent a year earlier. Operating income for the full fiscal year increased 38.7 percent to $25.4 million from $18.3 million in fiscal 2010. “The company’s strong results for the year underscore the success of our offshore business model in rotating electrical.We look forward to applying this model to the multiple product lines we acquired from Fenco,” said Selwyn Joffe, chairman, president and chief executive officer of Motorcar Parts. He noted the company expects to file an amended 8-K/A with pro-forma financial information for the combined companies by mid-July. Teleconference and Web Cast Selwyn Joffe, chairman, president and chief executive officer, and David Lee, chief financial officer, will host an investor conference call today at 10:00 a.m. Pacific time to discuss the company’s financial results and operations for fiscal year 2011. The call will be open to all interested investors either through a live audio Web broadcast at www.motorcarparts.com or live by calling (877) 776-4016 (domestic) or (973) 638-3231 (international).The call will be archived for seven days on Motorcar Parts of America’s website.A telephone playback of the conference call will also be available from 1:00 p.m. Pacific time today through 8:59 p.m. Pacific time on Sunday, June 19, 2011 by calling (800) 642-1687 (domestic) or (706) 645-9291 (international) and using access code: 73977334. About Motorcar Parts of America Motorcar Parts of America, Inc. is a remanufacturer of alternators and starters utilized in imported and domestic passenger vehicles, light trucks and heavy duty applications. Through its wholly owned subsidiary Fenco Automotive Products, the company also offers a broad line of under-the-car products – including brake, steering and clutch components.Motorcar Parts of America’s products are sold to automotive retail outlets and the professional repair market throughout the United States and Canada, with remanufacturing facilities located in California, Mexico, Malaysia, and administrative offices located in California, Tennessee, Mexico, Canada, Singapore and Malaysia. Additional information is available at www.motorcarparts.com. (more) Motorcar Parts of America, Inc. 3-3-3 The Private Securities Litigation Reform Act of 1995 provides a “safe harbor” for certain forward-looking statements. The statements contained in this press release that are not historical facts are forward-looking statements based on the company’s current expectations and beliefs concerning future developments and their potential effects on the company. These forward-looking statements involve significant risks and uncertainties (some of which are beyond the control of the company) and are subject to change based upon various factors.Reference is also made to the Risk Factors set forth in the company’s Form 10-K Annual Report filed with the Securities and Exchange Commission (SEC) in June 2011 and in its Forms 10-Q filed with the SECfor additional risks and uncertainties facing the company. The company undertakes no obligation to publicly update or revise any forward-looking statements, whether as the result of new information, future events or otherwise. ### (Financial tables follow) MOTORCAR PARTS OF AMERICA, INC. AND SUBSIDIARIES Consolidated Statements of Income Three Months Ended March31, Twelve Months Ended March31, (Unaudited) Net sales $ Cost of goods sold Gross profit Operating expenses: General and administrative Sales and marketing Research and development Acquisition costs - Total operating expenses Operating income Other expense (income): Gain on acquisition - - - ) Interest expense Interest income ) - ) - Income before income tax expense Income tax expense Net income $ Basic net income per share $ Diluted net income per share $ Weighted average number of shares outstanding: Basic Diluted MOTORCAR PARTS OF AMERICA, INC. AND SUBSIDIARIES Consolidated Balance Sheets March 31, ASSETS Current assets: Cash $ $ Short-term investments Accounts receivable — net Inventory— net Inventory unreturned Deferred income taxes Prepaid expenses and other current assets Total current assets Plant and equipment — net Long-term core inventory — net Long-term core inventory deposit Long-term deferred income taxes Long-term note receivable - Intangible assets — net Other assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS'EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Accrued salaries and wages Accrued workers’ compensation claims Customer finished goods returns accrual Income tax payable Deferred income taxes - Other current liabilities Current portion of term loan Current portion of capital lease obligations Total current liabilities Term loan, less current portion Deferred core revenue Other liabilities Capital lease obligations, less current portion Total liabilities Commitments and contingencies Shareholders' equity: Preferred stock; par value $.01 per share, 5,000,000 shares authorized; none issued - - Series A junior participating preferred stock; par value $.01 per share, 20,000 shares authorized; none issued - - Common stock; par value $.01 per share, 20,000,000 shares authorized; 12,078,271 and 12,026,021 shares issued; 12,063,871 and 12,026,021 outstanding at March 31, 2011 and 2010, respectively Treasury stock, at cost, 14,400 shares of common stock at March 31, 2011 and none at March 31, 2010 ) - Additional paid-in capital Additional paid-in capital-warrant Accumulated other comprehensive loss ) ) Retained earnings Total shareholders' equity TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $
